 



EXHIBIT 10.3
TERM NOTE

     
$4,666,000
  November 14, 2006

     FOR VALUE RECEIVED, Professional Veterinary Products, Ltd., a Nebraska
corporation (“PVPL”), ProConn, LLC, a Nebraska limited liability company
(“ProConn”), Exact Logistics, LLC, a Nebraska limited liability company
(“Exact”, together with PVPL and ProConn, collectively and individually herein
referred to as “Borrower”), promise to pay, on or before December 1, 2016, to
the order of First National Bank of Omaha, a national banking association
(“Bank”), at the Bank’s office at 1620 Dodge Street, Omaha, Nebraska 68197, or
at such other address as the holder hereof may from time to time designate in
writing, the principal sum of FOUR MILLION SIX HUNDRED SIXTY-SIX THOUSAND AND
NO/100 DOLLARS ($4,666,000), together with interest from the date the proceeds
of the Advance evidenced by this Term Note (this “Note”) issued under the Loan
Agreement by and among Borrower and Bank of even date herewith (the “Loan
Agreement”) are initially disbursed until maturity on the principal balance from
time to time remaining unpaid hereon and remaining unpaid on December 1, 2016,
at the rates, in the manner and on the dates specified in the Loan Agreement.
     The obligations of PVPL, ProConn and Exact under this Note shall be joint
and several. Each of PVPL, ProConn and Exact hereby represent, warrant and
covenant for the benefit of Bank that it is the intention of each of PVPL,
ProConn and Exact that this Note be fully enforceable against each of them in
accordance with its terms to the same extent as if such party had been the only
party identified as “Borrower” hereunder.
     This Note is the Term Note referred to in and issued under and subject to
the Loan Agreement. This Note may be declared due prior to the expressed
maturity hereof, all in the events, on the terms and in the manner and amounts
provided in said Loan Agreement. All capitalized terms used in this Note, except
terms otherwise defined herein, shall have the same meaning as such terms have
in the Loan Agreement.
     This Note is secured by certain Collateral as set forth in the Collateral
Agreements, to which reference is hereby made for a description of the
Collateral and a statement of the terms and conditions upon which the Bank may
exercise rights with respect to such Collateral.
     If any payment shall not be paid when due and shall remain unpaid for ten
(10) days, Borrower shall pay an additional charge equal to five percent (5.00%)
of the delinquent payment or the highest additional charge permitted by law,
whichever is less.
     There shall be no prepayment of this Note; provided, however, the Bank may
consider requests for its consent with respect to prepayment of this Note,
without incurring an obligation to do so, and Borrower acknowledges that in the
event that such consent is granted, Borrower shall be required to pay the Bank,
upon prepayment of all of the principal amount before final maturity, a
prepayment fee equal to the positive difference (if any) between (a) the present
value of the stream of monthly principal and interest payments due under this
Note from the date of such prepayment through December 1, 2016 (the “Remaining
Scheduled Term”), calculated using the interpolated yield, at the time of such
prepayment, of the two U.S. Dollar Interest Rate Swaps (as published in Federal
Reserve Statistical Release H.15[519]) whose terms most closely match the
Remaining Scheduled Term, and (b) the present value of the stream of monthly
principal and interest payments due under this Note from the date of such
prepayment through December 1, 2016, calculated using the interpolated yield, as
of the date hereof, of the two U.S. Dollar Interest Rate Swaps whose terms most
closely match the term commencing on the date hereof and ending on December 1,
2016.

1



--------------------------------------------------------------------------------



 



     If Borrower fails to pay any prepayment fee when due, the amount of such
prepayment fee shall thereafter bear interest until paid at the Default Rate
specified in the Loan Agreement (computed on the basis of a 360-day year, actual
days elapsed). Any prepayment of principal shall be accompanied by a payment of
interest accrued to the date thereon; and said prepayment shall be applied to
the principal installments in the inverse order of their maturities. All
prepayments shall be in an amount equal to the remaining entire principal
balance of this Note.
     If the Bank at any time accelerates this Note after an Event of Default,
then Borrower shall be obligated to pay the prepayment fee in accordance with
the foregoing paragraph. The prepayment fee shall not be payable with respect to
condemnation awards or insurance proceeds from fire or other casualty which the
Bank applies to prepayment, nor with respect to Borrower’s prepayment of this
Note in full during the last month of the term of this Note unless an Event of
Default has occurred. Borrower expressly acknowledges that the prepayment fee is
not a penalty but is intended solely to compensate the Bank for the loss of its
bargain and the reimbursement of internal expenses and administrative fees and
expenses incurred by the Bank.
     All payments on this Note shall be made in lawful money of the United
States of America and in immediately available and freely transferable funds at
the place of payment.
     If this Note is placed in the hands of an attorney for collection, Borrower
agrees to pay reasonable attorneys’ fees and costs incurred by the Bank in
connection therewith, and in the event suit or action is instituted to enforce
or interpret this Note (including, without limitation, efforts to modify or
vacate any automatic stay or injunction), the prevailing party shall be entitled
to recover all expenses reasonably incurred at, before or after trial and on
appeal, whether or not taxable as costs, or in any bankruptcy proceeding, or in
connection with post-judgment collection efforts, including, without limitation,
attorneys’ fees, witness fees (expert and otherwise), deposition costs, copying
charges and other expenses.
     This Note shall be governed and construed in accordance with the laws of
the State of Nebraska applicable to contracts made and to be performed therein
(excluding choice-of-law principles). Borrower hereby irrevocably submits to the
jurisdiction of any state or federal court sitting in Omaha, Nebraska in any
action or proceeding brought to enforce or otherwise arising out of or relating
to this Note, and hereby waives any objection to venue in any such court and any
claim that such forum is an inconvenient forum.
     This Note is given in a commercial transaction for business purposes.
     Borrower and all sureties, endorsers, guarantors and other parties now or
hereafter liable for the payment of this Note, in whole or in part, hereby
severally: (a) waive demand, notice of demand, presentment for payment, notice
of nonpayment, notice of default, protest, notice of protest, notice of intent
to accelerate, notice of acceleration and all other notices, and further waive
diligence in collecting this Note or in enforcing any of the security for this
Note; (b) agree to any substitution, subordination, exchange or release of any
security for this Note or the release of any party primarily or secondarily
liable for the payment of this Note; (c) agree that the Bank shall not be
required to first institute suit or exhaust its remedies hereon against Borrower
or others liable or to become liable for the payment of this Note or to enforce
its rights against any security for the payment of this Note; and (d) consent to
any extension of time for the payment of this Note, or any installment hereof,
made by agreement by the Bank with any person now or hereafter liable for the
payment of this Note, even if Borrower is not a party to such agreement.

2



--------------------------------------------------------------------------------



 



     All agreements between Borrower and the Bank, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of demand or acceleration of the final maturity
of this Note or otherwise, shall the interest contracted for, charged, received,
paid or agreed to be paid to the Bank exceed the maximum amount permissible
under the applicable law. If from any circumstance whatsoever, interest would
otherwise be payable to the Bank in excess of the maximum amount permissible
under applicable law, the interest payable to the Bank shall be reduced to the
maximum amount permissible under applicable law; and if from any circumstance
the Bank shall ever receive anything of value deemed interest by applicable law
in excess of the maximum amount permissible under applicable law, an amount
equal to the excessive interest shall be applied to the reduction of the
principal hereof and not to the payment of interest, or if such excessive amount
of interest exceeds the unpaid balance of principal hereof, such excess shall be
refunded to Borrower. All interest paid or agreed to be paid to the Bank shall,
to the extent permitted by applicable law, be amortized, prorated, allocated and
spread throughout the full period (including any renewal or extension) until
payment in full of the principal so that the interest hereon for such full
period shall not exceed the maximum amount permissible under applicable law. The
Bank expressly disavows any intent to contract for, charge or receive interest
in an amount which exceeds the maximum amount permissible under applicable law.
In determining the highest lawful rate, all fees and other charges contracted
for, charged or received by the Bank in connection with the Term Loan evidenced
by this Note which are either deemed interest by applicable law or required by
applicable law to be deducted from the principal balance of this Note to
determine the rate of interest hereon shall be taken into account. This
paragraph shall control all agreements between Borrower and the Bank.
     NOTICE — WRITTEN AGREEMENTS. This notice is provided pursuant to Nebraska
Revised Statutes 45-1,112 et. seq. A credit agreement must be in writing to be
enforceable under Nebraska Law. To protect you and us from any misunderstandings
or disappointments, any contract, promise, undertaking or offer to forebear
repayment of money or to make any other financial accommodation in connection
with this loan of money or grant or extension of credit, or any amendment of,
cancellation of, waiver of or substitution for any or all of the terms or
provisions of any instrument or document executed in connection with this loan
of money or grant or extension of credit, must be in writing to be effective.
[REMAINDER OF PAGE INTENTIONALLY BLANK; EXECUTION PAGE FOLLOWS]

3



--------------------------------------------------------------------------------



 



     Executed as of the date first written above.

            BORROWER:


Professional Veterinary Products, Ltd.,
a Nebraska corporation
      By:   /s/ Dr. Lionel L. Reilly         Dr. Lionel L. Reilly, its
President                ProConn, LLC,
a Nebraska limited liability company
            By:   Professional Veterinary Products, Ltd.,         a Nebraska
corporation,        its Manager and sole Member              By:   /s/ Dr.
Lionel L. Reilly         Dr. Lionel L. Reilly, its President               
Exact Logistics, LLC,
a Nebraska limited liability company
              By:   Professional Veterinary Products, Ltd.,         a Nebraska
corporation,        its Manager and sole Member              By:   /s/ Dr.
Lionel L. Reilly         Dr. Lionel L. Reilly, its President             

4